I respectfully dissent from so much of the majority opinion (Division I) as holds the so-called affidavit by the county auditor is in substantially the form required by section 448.15, Code, 1946. I agree with the views expressed in the remainder of the opinion.
The statutory form contains a jurat. The so-called affidavit here contains only an acknowledgment. There is no showing the auditor was sworn except his own self-serving statement in the body of the affidavit. This is like an attempt of someone to lift himself by his bootstraps.
The principal authority for the majority's holding on this point is Dalbey Bros. Lbr. Co. v. Crispin, 234 Iowa 151,12 N.W.2d 277. I much prefer the dissenting opinion in the Dalbey case. The authorities it cites amply support the views *Page 702 
therein expressed. There is greater reason here than in the Dalbey case for holding the affidavit insufficient. Here, as stated, the statutory form contains a jurat. The mechanic's lien statute involved in the Dalbey case, however (section 572.8, Code, 1946, section 10277, Code, 1939), does not in terms require a jurat but only "a verified statement."
We have always required rather strict compliance with the essential provisions of statute in the acquisition of tax titles. It is not too much to require that one who wants to claim the benefit of sections 448.15, 448.16, file an affidavit such as the statute contemplates, that contains a jurat in which the notary — not merely the so-called affiant — certifies to the administration of the oath.
I would hold appellee is entitled to no relief under sections448.15, 448.16, because there was not substantial compliance with448.15 in the filing of the affidavit.
OLIVER, J., joins in this dissent.